Exhibit 13.2 Certification Pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the annual report of CIBT Education Group Inc. (the “Company”) on Form 20-F for the twelve months ended August 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Dennis Huang, Chief Financial Officer of the Company certify, pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. February 28, 2011 By: /s/ Dennis Huang Name: Dennis Huang Title: ChiefFinancial Officer
